DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:
The claim has two sentences, which is improper. MPEP 608.01(m) (“Periods may not be used elsewhere in the claims except for abbreviations.”).
The second sentence recites a second claim preamble and depends from subsequent claim 5, which is improper.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “of the compound” in line 5. There is insufficient antecedent basis for this limitation in the claim, since (a) the limitation does not specifically indicate that “the compound” refers to those compounds of item (iv) of claim 1 and (b) other compounds are listed in claims 1 and 2 to which “the compound” could presumably refer to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth et al. (U.S. 2005/0064082 A1) in view of Sinha et al. (U.S. 8,597,714 B1).
Regarding claim 1, Froseth et al. discloses a method of making a food composition, comprising (i) providing cranberries ([0051]), (ii) applying a solution to the cranberries to form a mixture ([0052], [0056]), the solution including soluble fiber (i.e., inulin) and glycerol ([0054]), and (iii) incubating the mixture for sufficient time to infuse the cranberries with the solution to produce infused cranberries ([0059]-[0060]).
Froseth et al. does not disclose the solution as comprising erythritol and one of the additionally-claimed compounds.
However, Sinha et al. discloses a solution for infusing cranberries that may comprise sorbitol (C3, L29-L50) and erythritol (C1, L60 – C2, L2).
It would have been obvious to one having ordinary skill in the art to include sorbitol and erythritol in the infusion solution of Froseth et al. First, Froseth et al. indicates that the solution may comprise a polyhydric alcohol before discussing only glycerol ([0008]). A skilled practitioner would be motivated to consult an additional reference, such as Sinha et al., for further instruction regarding suitable polyhydric alcohols. Since Sinha et al. discloses a similar process and resultant infused cranberry product and indicates that sorbitol and erythritol may be included as alternatives to glycerin (C1, L60 – C2, L2), the inclusion of erythritol and sorbitol in the infusion solution of Froseth et al. would be obvious to a skilled practitioner. MPEP 2144.06.
As for claim 2, Froseth et al. discloses the solution comprises about 5-50% soluble fiber and about 5-50% glycerol ([0036], where the ratio between the two may be 1:1, which would be 50% of each in a solution that did not contain additional components). Froseth et al. also discloses that the composition may comprise inulin alone ([0036]), which implicitly indicates the glycerin may be at a concentration of from 0-50%. Froseth et al. further indicates the polyhydric alcohols are effectively equivalent ([0008]), or at least equivalent to the extent that a skilled practitioner would reasonably expect that alternate such alcohols may be substituted at comparable amounts as glycerin and that combinations of such alcohols should likewise be at comparable amounts as the glycerin. As such, concentrations of erythritol and sorbitol of 0-50% are considered obvious to a skilled practitioner, which renders the claimed ranges of about 20-50% erythritol and about 5-20% sorbitol obvious.
As for claim 3, Froseth et al. discloses the pH may be modified higher or lower as desired ([0053]), presumably according to taste. The entire range of pH values is thus considered obvious to a skilled practitioner, including the claimed range of about 3.0-3.3 for the infusion solution following the incubating step.
As for claim 4, Froseth et al. discloses the solution as comprising an alkalizing agent ([0053]) and discloses the incubating step as comprising holding the mixture at room temperature for about 10-30 hours ([0060], where heating is optional).
As for claim 5, Froseth et al. discloses the heating temperature may range from essentially ambient ([0060], where heating is optional) to boiling conditions (i.e., 100°C/212°F) ([0010]), which renders the claimed range of about 200-250°F obvious.
As for claim 6, Froseth et al. discloses the cranberries as being at a temperature of at least 40°F ([0010], [0063]).
As for claim 7, Froseth et al. discloses drying the infused cranberries ([0062]).
As for claim 8, Froseth et al. discloses draining the infused cranberries ([0061]).
As for claim 9, Froseth et al. discloses infused cranberries made by the method ([0040], [0051]).
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth et al. (U.S. 2005/0064082 A1) in view of Sinha et al. (U.S. 8,597,714 B1) and Bell et al. (U.S. 2014/0342044 A1).
Regarding claim 10, Froseth et al. discloses a method of making a food composition, comprising (i) providing cranberries ([0051]), (ii) applying a solution to the cranberries to form a mixture ([0052], [0056]), and (iii) incubating the mixture for sufficient time to infuse the cranberries with the solution to produce infused cranberries ([0059]-[0060]).
Froseth et al. does not disclose the solution as comprising erythritol and allulose.
However, Sinha et al. discloses a solution for infusing cranberries that may comprise erythritol (C1, L60 – C2, L2). Bell et al. discloses that erythritol combined with allulose (i.e., D-psicose, [0018]) produces a synergistic effect in improving the taste of compositions sweetened with natural, high-potency sweeteners ([0005]).
It would have been obvious to one having ordinary skill in the art to include erythritol and allulose in the infusion solution of Froseth et al. Regarding the erythritol, Froseth et al. indicates that the solution may comprise a polyhydric alcohol before discussing only glycerol ([0008]). A skilled practitioner would be motivated to consult an additional reference, such as Sinha et al., for further instruction regarding suitable polyhydric alcohols. Since Sinha et al. discloses a similar process and resultant infused cranberry product and indicates that erythritol may be included as alternatives to glycerin (C1, L60 – C2, L2), the inclusion of erythritol in the infusion solution of Froseth et al. would be obvious to a skilled practitioner. MPEP 2144.06.
As for the allulose, the inclusion of high-potency sweeteners is taught in both Froseth et al. ([0038]) and Sinha et al. (C1, L65-L67; C2, L6-L26). Froseth et al. additionally teaches that additional material may be included to improve taste ([0038]). Since there is a commonly-accepted preference in the art for natural high-potency sweeteners over artificial sweeteners in the art, a skilled practitioner would find the inclusion of a natural high-potency sweetener to be obvious. In optimizing the taste of such sweeteners according to the general instruction in Froseth et al. to optimize the taste properties ([0038]), a skilled practitioner would be motivated to consult Bell et al. for further instruction related to such sweeteners. Since Bell et al. teaches that a combination of erythritol and allulose produces a synergistic improvement in taste for natural high-potency sweeteners ([0005]), the inclusion of both erythritol and allulose in the infusion solution of Froseth et al. would be obvious to a skilled practitioner.
As for claim 11, Froseth et al. discloses the solution comprises about 5-50% soluble fiber and about 5-50% glycerol ([0036], where the ratio between the two may be 1:1, which would be 50% of each in a solution that did not contain additional components). Froseth et al. also discloses that the composition may comprise inulin alone ([0036]), which implicitly indicates the glycerin may be at a concentration of from 0-50%. Froseth et al. further indicates the polyhydric alcohols are effectively equivalent ([0008]), or at least equivalent to the extent that a skilled practitioner would reasonably expect that alternate such alcohols may be substituted at comparable amounts as glycerin and that combinations of such alcohols should likewise be at comparable amounts as the glycerin. As such, a concentration of erythritol of 0-50% is considered obvious to a skilled practitioner, which renders the claimed range of about 20-50% erythritol obvious. Further, Bell et al. discloses the erythritol and allulose may be added to a food/beverage composition in a ratio of 3:1 to 1:3 ([0020]), which renders the claimed range of about 5-20% allulose obvious when considered together with the concentration range of the polyhydric alcohol/erythritol effectively disclosed in Froseth et al.
As for claim 12, Bell et al. discloses the erythritol and allulose may be added to a food/beverage composition in a ratio of 3:1 to 1:3 ([0020]), which renders the claimed ratio of erythritol to allulose of about 6:1 to 1:4 obvious.
As for claim 13, Froseth et al. discloses the pH may be modified higher or lower as desired ([0053]), presumably according to taste. The entire range of pH values is thus considered obvious to a skilled practitioner, including the claimed range of about 3.0-3.3 for the infusion solution following the incubating step.
As for claim 14, Froseth et al. discloses the solution as comprising an alkalizing agent ([0053]) 
As for claim 15, Froseth et al. discloses the incubating step as comprising holding the mixture at room temperature for about 10-30 hours ([0060], where heating is optional).
As for claim 16, Froseth et al. discloses the heating temperature may range from essentially ambient ([0060], where heating is optional) to boiling conditions (i.e., 100°C/212°F) ([0010]), which renders the claimed range of about 200-250°F obvious.
As for claim 17, Froseth et al. discloses the cranberries as being at a temperature of at least 40°F ([0010], [0063]).
As for claim 18, Froseth et al. discloses drying the infused cranberries ([0062]).
As for claim 19, Froseth et al. discloses draining the infused cranberries ([0061]).
As for claim 20, Froseth et al. discloses infused cranberries made by the method ([0040], [0051]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793